Title: To James Madison from William Lee, 29 October 1806
From: Lee, William
To: Madison, James



Sir,
Bordeaux Octr 29: 1806.

Since the date of the third & fourth Bulletins of the Grand French Army there has nothing official appeared respecting its movements.  Several letters however from respectable sources as well as a statement in the moniteur of the 21st: lead us to believe that there has been a battle fought between Weimar and Jena in which the Prussians lost twenty five thousand prisoners, & one hundred pieces of ordinance.  It is also said that in this action the Duke of Brunswick, and Prince Henry of Prussia were killed.  Reports say that another battle was fought on the 15th. & 16th. in which great slaughter was sustained on both sides.  The Emperor is said to have been wounded in the thigh, the King of Prussia killed and four french generals missing; these reports want confirmation but I believe the affair of the 14th. to deserve credit.
By the Brig Jacob bound to Baltimore I have sent the 150 bottles of Barsac wine and 60 of Carbonniere together with a barrel of Wallnuts and Chesnuts.  With great respect I have the honor to remain Your Obt. St.

Wm. Lee

